Title: To Alexander Hamilton from Ebenezer Stevens, 23 April 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. Alexdr. Hamilton
            Sir
            New York 23rd. April 1799
          
          I purpose in the 1st. Monday in May next to commence working on the Fortifications on Governors Island, and have engaged about Fifty Men from the State of New Jersey, for that Object—
          As the Quarters I erected for the laboring Men last Summer, is at present occupied by the Troops, it will be necessary, that a Number of Tents be furnish’d for the Soldiers, who will be oblig’d to remove therefrom, to accommodate the Workmen—I would thank You to order about Sixty Tents and a Marker or two to be Sent forward from Philadelphia for Said purpose, which will Save the Public from the expence of Erecting another Building—
          The Clothing for the Detachment of Troops under Command of Lieutt. Leanord, I have forwarded to Albany, agreeable to your Orders
          I have the Honor to be Sir Your Mst. Hble St.
          
            Ebenr Stevens.
          
          
            I shall Want an Engineer for a little time on the Island—the Troops under Command of Leutt. Dayton, I have muster’d, & furnish’d him with the Muster Roll, your letter is duly deliver’d—
          
        